Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 05/16/2022. 
Claims 1, 3, 5-11, and 13-21 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 05/16/2022, has been entered. Claims 1, 8-9, 19, and 21 have been amended. Claim 22 has been cancelled. In response to the Amendments to the Claims, the 112(a) rejection, 112(b) rejection, and 101 rejection have been overcome.
Examiner Note – While Claims 15 & 16 are denoted as ‘currently amended’ in the Claims filed 5/16/22, no amendments have been made from the claim-set dated 11/22/21.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejection – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-7, and 21 are rejected under 35 U.S.C. 103) as being unpatentable over Kinsey, II et al (US 20140136443 A1), hereinafter Kinsey, in view of Morris et al (US 20150348162 A1), hereinafter Morris, and further in view of Gu et al (CN 104331816 A), hereinafter Gu.

Regarding Claim 1, Kinsey teaches one or more non-transitory computer-readable media storing computer-executable instructions (Kinsey: “an article of manufacture comprises a non-transitory machine-readable medium storing instructions that, when executed, configure one or more computers to perform operations” [0032]– “Method steps of the techniques described herein can be performed by one or more programmable processors executing one or more computer programs” [0225]) that upon execution cause one or more processors to perform acts comprising:
receiving, from a user device of a particular user, data indicating that the particular user consents to collection of first user behavior data (Kinsey: [0272] “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” – [0246]  “The collection of preferences and customer attributes within the Memory 105 is a separately identified memory component known as the Consumer Persona 119.” – [0318] “Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current location of the customer device, and the location of the merchant, the Marketplace Server 100 estimates when the customer will arrive at the merchant's location (Step 405).” – It is understood that setting preferences to allow tracking constitutes consent for collection of data.); 
receiving, from the user device of the particular user, data indicating that the particular user is authorized to initiate obtaining products or services (Kinsey: “the method comprises charging an account of the customer for the appointment change” [0058] – “The collection of preferences and customer attributes within the Memory 105 is a separately identified memory component known as the Consumer Persona 119.” [0240]); 
receiving, from the user device of the particular user, the first user behavior data and data indicating that the user device received the first user behavior data (Kinsey: [0318]   “The system communicates with the customer's device (e.g., a Smart phone, a Smart watch, Smart glasses, a portable computer, a tablet computer, etc.) in order to monitor its location for a period of time before the appointment (e.g., 5 minutes before, 15 minutes before, 30 minutes before, 1 hour before, 3 hours before, and so on) (Step 403). Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current location of the customer device, and the location of the merchant, the Marketplace Server 100 estimates when the customer will arrive at the merchant's location (Step 405).” – It is recognized that the customer’s device receives the behavior/location data in order to provide it to the system.);
determining that the user device was a last user device to receive the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data  (Kinsey: [0327] “At Step 501, the system receives a request to purchase a service appointment from a user of the system's device” – [0347] “a request for a service is received from a customer device” – [0354] “a desired service is identified by the customer” –It is understood that a receipt of such a request from the user device indicates that the device is the device being actively used by the user, and is thus the most recent device to receive their behavior data..);
based on determining that the particular user is interacting with the user device and based on the data indicating that the particular user is authorized to initiate obtaining products or services: receiving anonymous historical user behavior data of other users and anonymous past product or service acquisition patterns of the other users; and combining the anonymous historical user behavior data of the other users and the anonymous past product or service acquisition patterns of the other users (Kinsey: “training a classifier to predict whether a given customer would request the service using the historical data comprising the attributes of different customers that have requested the service” [0022] – “a classifier (e.g., a suitable algorithm that categorizes new observations) can be trained over time using various historical data, such as customer attributes, merchant attributes, service purchases by customers, services offered by merchants, service prices charged by merchants and costs incurred by customers, service completion times, customer and merchant timeliness, ratings, issue resolutions, and other data related to a customer, merchant, service, or the like that can be input to a classifier and allow the present system to make predictions about customer or merchant behaviors” [0217] – “the information can be shared as an average of the community without revealing identities, or in another anonymous fashion.” [0260]);
predicting, using a machine learning model, that the particular user desires to obtain a product or a service from a specific vendor based on the first user behavior data (Kinsey: [0347] “When a request for a service is received from a customer device … the system selects a merchant”– [0310] “The Seller Matching Engine 101 can predict (using, e.g., machine learning, pattern matching, trained classifiers, and/or other techniques such as those described herein) which merchants meet a threshold probability of being selected by the customer to provide the service (e.g., more than 50% likely, more than 70% likely, more than 90% likely, etc.) (Step 303).” – [0311]  “the learned data on merchants and/or other customers allows the system to predict whether the customer is likely to select a particular merchant for scheduling his haircut appointment.” – [0312] “Following the merchant prediction described above, a merchant is selected …based on one or more criteria (Step 305).” – [0240] “The Buyer Matching Engine 102 can be adapted to filter service need requests from the Consumers 106-109 based on the individual details and data, preferences, history information, and other attributes that the Consumers 106-109 enter and/or that is collected in the operations of the system.” – [0272] “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device”);
triggering an application on the user device to prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor (Kinsey: [0312]“Following the merchant prediction … a merchant is selected …The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar and the merchants calendar in Appointment Data 118 (Step 307), and sends notifications …regarding the appointment to the customer's device” – [0313]  “After providing notification information to the customer's device, the system waits to receive an indication that the appointment has been accepted (e.g., the customer can press an “Accept” button shown in the User Interface 120 on the customer's device, which notifies the system of the acceptance) (Step 311).” – [0298] “Communicating can refer to providing information to mobile and desktop communication applications to achieve the notification and communication objectives of the system.”);
notifying the specific vendor to provide the product or the service to the particular user in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service (Kinsey: [0314] “after… customer acceptance of the appointment, the system waits to receive an indication that the appointment has been accepted by the merchant (Step 313).” – [0313] “The selected merchant …can be notified with updates … based on the customers actions.”); and
canceling obtaining the product or the service from the specific vendor for the particular user in response to receiving a denial that the particular user desires to obtain the product or the service (Kinsey: [0313] “the customer can fully decline the appointment (e.g., haircut not needed at this time) (Option 311a); decline to use the suggested merchant (a different merchant can then be suggested) (Option 311b); or decline the Suggested appointment time or date (a different appointment time/date can then be suggested to the parties) (Option 311c).”).
While Kinsey discusses obtaining historical data but does not specifically teach:
based on determining that the user device was the last user device to receive the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data, activating a component of the user device of the particular that is configured to collect biometric data; receiving, from the component of the user device, the biometric data; and determining that the particular user is interacting with the user device based on the biometric data;  or Atty/Agent: Sam L. Williamstraining, using the combined anonymous historical user behavior data of the other users and anonymous past product or service acquisition patterns of the other users, a support vector machine that is configured to find, in a space of possible inputs, a hypersurface that splits triggering criteria from non-triggering events; and based on the support vector machine, generating a machine learning model that is configured to receive given user behavior data of a given user and output data predicting whether the given user desires to obtain a given product or service from a given vendor.

However, Morris teaches systems and methods for providing purchase suggestions (Morris: Abstract), including:
based on determining that an additional device has not received the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data, activating a component of the user device of the particular that is configured to collect biometric data; receiving, from the component of the user device, the biometric data; determining that the particular user is interacting with the user device based on the biometric data (Morris: “In addition to providing information concerning the physiological state of the consumer, a biometric sensor may also be used to verify the consumer's identity. For example, a fingerprint reader may be integrated into the biometric sensor to read the consumer's fingerprints, which may then be used to determine that consumer's identity and to access any information concerning the consumer that has been stored on a server that is available to the system 300.” [0016]);
predicting user desire to obtain a product or service based on the data indicating that the particular user is authorized to initiate obtaining products or services (Morris: “present at least one or more suggestions of item to purchase, wherein the Suggestions are based on the user's state, which is based on one or more of the biometric data or the image data.” [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey would continue to teach the predicting of user desire to make a purchase based on user behavior, except that now it would also teach the determination that the use is actively using their device based on biometric data, and that said data is used in said prediction, according to the teachings of Morris. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to improve system performance in offering suggestions (Morris: [0050]).
While Kinsey/Morris discuss the use and training of a machine learning model/algorithm, they do not specifically teach training, using the combined anonymous historical user behavior data of the other users and anonymous past product or service acquisition patterns of the other users, a support vector machine that is configured to find, in a space of possible inputs, a hypersurface that splits triggering criteria from non-triggering events; and based on the support vector machine, generating a machine learning model that is configured to receive given user behavior data of a given user and output data predicting whether the given user desires to obtain a given product or service from a given vendor.
However, Gu teaches a user purchase intention prediction method (Gu: Abstract), including training, using the combined anonymous historical user behavior data of the other users and anonymous past product or service acquisition patterns of the other users, a support vector machine that is configured to find, in a space of possible inputs, a hypersurface that splits triggering criteria from non-triggering events (Gu: “the number of historical data samples and little current data sample performing normalization processing to obtain the initial sample” [0045] – “the initial training sample set comprises 10000 of historical data samples and 50 of the current data sample …constructing a training sample set” [0049-0050] – “using the improved support vector machine for training the training set, form of the training model according to formula” [0056] – “the invention uses a lot of history data obtaining related knowledge, assistant only containing small amounts of current data to knowledge learning, building prediction model based on support vector machine” [0041] – It is recognized that the use of an SVM to determine data indicative of intent or non-intent from historical data constitutes finding trigger/non-trigger data in a space of behaviors/inputs. It is further recognized that the identification of indicative/triggering behavior data constitutes a hypersurface defining said data/behavior.); and 
based on the support vector machine, generating a machine learning model that is configured to receive given user behavior data of a given user and output data predicting whether the given user desires to obtain a given product or service from a given vendor (Gu: “the invention uses a lot of history data obtaining related knowledge, assistant only containing small amounts of current data to knowledge learning, building prediction model based on support vector machine” [0041] – “purchasing desire prediction method based on large data user of knowledge learning and privacy protection, comprising the following steps: step one: performing normalization processing the lot of historical data samples and little current data sample, to obtain the initial sample” Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris would continue to teach predicting with a machine learning model, except that now it would also teach training, using the combined anonymous historical user behavior data of the other users and anonymous past product or service acquisition patterns of the other users, a support vector machine that is configured to find, in a space of possible inputs, a hypersurface that splits triggering criteria from non-triggering events; and based on the support vector machine, generating a machine learning model that is configured to receive given user behavior data of a given user and output data predicting whether the given user desires to obtain a given product or service from a given vendor, according to the teachings of Gu. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to ability to provide marketing strategy and purchase guidance (Gu: [0003]).

Regarding claim 5, Kinsey/Morris/Gu teach the one or more non-transitory computer-readable media of claim 1, wherein the user behavior data further includes at least one of user application inputs of the user to one or more applications on the user device or sensor data provided by one or more sensors of the user device (Kinsey: [0256] “The Consumer Persona 119 can be structured as an archive and collection of all relevant information (e.g., attributes) concerning a consumer. Consumers can choose to input everything about themselves” – [0272] “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device”).

Regarding claim 6, Kinsey/Morris/Gu teach the one or more non-transitory computer-readable media of claim 5, wherein the sensor data includes at least one of Global Positioning System (GPS) geolocation data, camera image data, video data, compass reading data, or accelerometer data (Kinsey: [0272], Table 1 – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” – As seen in Table 1, Kinsey is defining location as GPS coordinates.).

Regarding claim 7, Kinsey/Morris/Gu teach the one or more non-transitory computer-readable media of claim 1, wherein the service includes an automated service provided by a machine or a service that is provided by a human service provider (Kinsey: [0014] – “a service is one of car repair, car maintenance, doctor visit, exercise class, training, haircut, and spa appointment.”).

Regarding claim 21, Kinsey/Morris/Gu teach the one or more non-transitory computer-readable media of claim 1, wherein predicting that a particular user desires to obtain a product or a service from the specific vendor is based on the first user behavior data and not based on second user behavior (Kinsey: “An option match occurs when the consumer pro vides information, e.g., through preferences, and a so-called matching engine determines that the preferences align with the merchant or professional closely enough for the match to be suggested to the consumer.” [0213] – It is understood that preference not to collect certain data, or not providing certain data, will prevent the system from considering that second data when predicting.).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Gu, in view of Weber et al (US 20150178788 A1), hereinafter Weber.

Regarding claim 3, Kinsey/Morris teach the one or more non-transitory computer-readable media of claim 1, but does not specifically teach that the acts further comprise receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or the service following the specific vendor providing the product or the service to the particular user. However, Weber teaches a method of operating a recommendation system (Weber: Abstract), including receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or the service following the specific vendor providing the product or the service to the particular user (Weber: [0044] – “If the user selects the inline advertisement for an unsubscribed streaming media item or service, such as by electing to subscribe or start a trial subscription, to rent or purchase a streaming media item, or another such indication of selection, the media recommendation service may initiate a user transaction with the unsubscribed streaming media service to complete the indicated user request. … and media recommendation service 302 is compensated as the referrer of the transaction, such as by receiving an advertising fee, a percentage of a purchase, or a fee for users who initiate a trial subscription.”). This known technique is applicable to the apparatus of Kinsey/Morris as they share characteristics and capabilities, namely they are directed to recommendations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Gu would continue to teach the vendor providing receiving payment for the product or service, except that now it would also teach that a fee or percentage of payment is provided to the system, according to the teachings of Weber. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to use known user preference information to generate recommendations (Weber: [0042]).


Claims 8-10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Gu, in view of Srinivasaraghavan (US 10362137 B2), hereinafter Srinivasaraghavan.

Regarding claim 8, Kinsey/Morris/Gu teach the one or more non-transitory computer-readable media of claim 1, wherein the user device receives telecommunication services from a wireless carrier network (Kinsey: [0229] – “A communications network can connect the devices with one or more servers and/or with each other. The communication can take place over … wireless links (… GSM, CDMA, etc.)”), but does not teach that the machine learning model is operated by the wireless carrier network. 
However, Srinivasaraghavan teaches a system for providing content recommendations to a user device (Srinivasaraghavan: Abstract), including that the machine learning model is operated by the wireless carrier network (Srinivasaraghavan: Col. 4, lines 42-48; Col. 9, lines 56-58 – “users 170 may use the same app or have an account for a particular mobile video programming service that defines a content-based social network. For example, services such as G090 by Verizon and WATCHABLE by Comcast require an app and/or account that may be used to define a social network of users 170.” … “groups can be learned by Hebbian-based recommender 110 through the use of clustering and other unsupervised machine learning algorithms”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Gu would continue to teach the user device receiving telecom services from a wireless carrier and the operation of a machine learning model, except that now it would also teach that the model is operated by the wireless carrier, according to the teachings of Srinivasaraghavan. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to implement features provided by a service provider (Srinivasaraghavan: Col. 4, lines 46-47).

Regarding claim 9, the limitations of claim 9 are closely similar to those of claim 8, with the additional limitations of: 
sending, via a matching platform, a request for bids from multiple vendors of the product or the service desired by the particular user (Kinsey: [0246-0247], [0257] – “The various attributes in the Merchant Profile 117 can include … the services offered, the price list for the services” … “The Merchant Profile Persona 117 is structured as an archive and collection of all relevant information (e.g., attributes) concerning a merchant. Merchants can use this feature of the system to register relevant information in the marketplace. For example, a merchant can desire to input as much information about their business as they can” … “the Seller Matching Engine 101 operates as a filtration between the Merchant 111-114 and the Market place Server 100.” – It is understood that the merchants’ ability to input information into their Merchant Profile necessitates a request or granting of permission to do so.); 
transmitting, via the matching platform, one or more bids from at least one vendor for providing the product or the service to the user device for presentation by an application on the user device, the one or more bids being submitted by the at least one vendor in response to the request for bids (Kinsey: [0298], [0312-0313], [0356] – “For the merchants that are predicted as likely to provide the service to the customer, the system obtains cost information … Once the information is processed into a convenient form, it is provided to the customer's device for viewing and/or further analysis (Step 811).” … “The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar and the merchant’s calendar in Appointment Data 118 (Step 307), and sends notifications …regarding the appointment to the customer's device” … “After providing notification information to the customer's device, the system waits to receive an indication that the appointment has been accepted (e.g., the customer can press an “Accept” button shown in the User Interface 120 on the customer's device, which notifies the system of the acceptance) (Step 311).” … “Communicating can refer to providing information to mobile and desktop communication applications to achieve the notification and communication objectives of the system.”);); and 
notifying, via the matching platform, a specific vendor that submitted a bid to provide the product or the service to the particular user in response to a selection of the bid via the application on the user device (Kinsey: [0313-0314], Figure 3 – “after… customer acceptance of the appointment, the system waits to receive an indication that the appointment has been accepted by the merchant (Step 313).” … “The selected merchant …can be notified with updates … based on the customers actions.”), and are rejected on the same basis.
 
Regarding claim 10, Kinsey/Morris/Gu/Srinivasaraghavan teaches the computer-implemented method of claim 9, further comprising: 
triggering the application on the user device to prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor (Kinsey: [0298], [0312-0313], Figure 3 – “The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar and the merchant’s calendar in Appointment Data 118 (Step 307), and sends notifications …regarding the appointment to the customer's device” … “After providing notification information to the customer's device, the system waits to receive an indication that the appointment has been accepted (e.g., the customer can press an “Accept” button shown in the User Interface 120 on the customer's device, which notifies the system of the acceptance) (Step 311).” … “Communicating can refer to providing information to mobile and desktop communication applications to achieve the notification and communication objectives of the system.”); and 
canceling obtaining the product or the service from the specific vendor for the particular user in response to receiving a denial that the particular user desires to obtain the product or the service from the specific vendor (Kinsey: [0313], Figure 3 – “the customer can fully decline the appointment (e.g., haircut not needed at this time) (Option 311a); decline to use the suggested merchant (a different merchant can then be suggested) (Option 311b); or decline the Suggested appointment time or date (a different appointment time/date can then be suggested to the parties) (Option 311c).”).  
	
Regarding claim 16, Kinsey/Morris/Gu /Srinivasaraghavan teaches the computer-implemented method of claim 9, wherein the first user behavior data further includes at least one of user application inputs of the user to one or more applications on the user device or sensor data provided by one or more sensors of the user device, the sensor data including at least one of Global Positioning System (GPS) geolocation data, camera image data, video data, compass reading data, or accelerometer data (Kinsey: [0272], Table 1 – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” – As seen in Table 1, Kinsey is defining location as GPS coordinates.).  

Regarding claim 18, Kinsey/Morris/Gu /Srinivasaraghavan teaches the computer-implemented method of claim 9, wherein the service includes an automated service provided by a machine or a service that is provided by a human service provider (Kinsey: [0014] – “a service is one of car repair, car maintenance, doctor visit, exercise class, training, haircut, and spa appointment.”). 

Regarding claim 19, the limitations of system claim 19 are closely parallel to the limitations of method claims 9-10, and are rejected on the same basis.
  
Regarding claim 20, Kinsey/Morris/Gu /Srinivasaraghavan teaches the system of claim 19, wherein the specific vendor is selected by the prediction engine of the wireless carrier network from a plurality of vendors that provide the product or the service (Kinsey: [0310], Figure 2 – “The Seller Matching Engine 101 can predict (using, e.g., machine learning, pattern matching, trained classifiers, and/or other techniques such as those described herein) which merchants meet a threshold probability of being selected by the customer to provide the service (e.g., more than 50% likely, more than 70% likely, more than 90% likely, etc.) (Step 303).” – It can also be seen in Figure 2 that there are a plurality of vendors.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Gu, in view of Srinivasaraghavan, and further in view of Seubert et al (US 20070150387 A1), hereinafter Seubert.

Regarding claim 11, Kinsey/Morris/Gu /Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the sending includes sending the request for bids in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service. However, Seubert teaches a computer-implemented method of exchanging information associated with a request for quotation (Seubert: Claim 96), including sending the request for bids in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service (Seubert: Claims 96-97 – “generating an electronic message by a first application, … wherein the message comprises … information characterizing parties associated with a request for quotation” … “wherein the information is selected from a group comprising: a request from a buyer to a bidder to start a request for quotation process”). This known technique is applicable to the method of Kinsey/Morris/Gu /Srinivasaraghavan as they share characteristics and capabilities, namely they are directed to requesting and providing bids.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Gu/Srinivasaraghavan would continue to teach sending a request for bids to merchants, except that now it would also teach that the sending is in response to confirmation from the user, according to the teachings of Seubert. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to perform a business transaction between the different business entities (Seubert: [0003]), in that the process is made more efficient.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Gu/Srinivasaraghavan, in view of Weber.

Regarding claim 13, Kinsey/Morris/Gu /Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or service following the specific vendor providing the product or the service to the particular user. However, Weber teaches a method of operating a recommendation system (Weber: Abstract), including receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or service following the specific vendor providing the product or the service to the particular user (Weber: [0044] – “If the user selects the inline advertisement for an unsubscribed streaming media item or service, such as by electing to subscribe or start a trial subscription, to rent or purchase a streaming media item, or another such indication of selection, the media recommendation service may initiate a user transaction with the unsubscribed streaming media service to complete the indicated user request. … and media recommendation service 302 is compensated as the referrer of the transaction, such as by receiving an advertising fee, a percentage of a purchase, or a fee for users who initiate a trial subscription.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Gu /Srinivasaraghavan would continue to teach the vendor providing receiving payment for the product or service, except that now it would also teach that a fee or percentage of payment is provided to the system, according to the teachings of Weber. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to use known user preference information to generate recommendations (Weber: [0042]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Gu/Srinivasaraghavan, and further in view of Butler (US 20140258042 A1), hereinafter Butler.

Regarding claim 14, Kinsey/Morris/Gu /Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach collecting a periodic fee from at least one of the multiple vendors for access to the matching platform. However, Butler teaches a system and method for the advertising of real estate [products] (Butler: Abstract), which makes recommendations to buyers and sellers (Butler: [0046]), including teaching the step of collecting a periodic fee from at least one of the multiple vendors for access to the matching platform (Butler: [0042] – “a seller of a property with …is charged a monthly fee”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Srinivasaraghavan would continue to teach the placing of purchase orders with vendors, except that now it would also teach collection of periodic fees from the vendors for access, according to the teachings of Butler. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to pay for use of the application (Butler: [0050]), allowing it to facilitate the sale of properties/products (Butler: [0001]).

Claims 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Gu/Srinivasaraghavan, and further in view of Bouzid et al (US 8953764 B2), hereinafter Bouzid.

Regarding claim 15, Kinsey/Morris/Gu /Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the first user behavior data includes a verbal communication of the particular user. However, Bouzid teaches applications for analyzing usage data and providing recommendations to the client device (Bouzid: Col. 12, lines 31-33), including that the first user behavior data includes a verbal communication of the particular user (Col. 7, lines 26-30; Col. 17, lines 56-57 – “The user may interact with the recommendation engine 114 using voice…, and based on the interactions, the recommendation engine 114 may present the user with more recommendations, and store the interactions in the usage log 182.” … “The microphone button 412 is used by the user to talk to the conversation assistant 112.”). This known technique is applicable to the method of Kinsey/Morris/Gu /Srinivasaraghavan as they share characteristics and capabilities, namely they are directed to providing recommendations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Gu/Srinivasaraghavan would continue to teach the collection of first behavior data, except that now it would also teach that said data is voice data from the user, according to the teachings of Bouzid. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for the client to communicate using media (e.g., voice) as needed for comprehensive, easily-understood communications (Bouzid: Col. 9, lines 52-55).


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Gu/Srinivasaraghavan, and further in view of Chetlur et al (US 20190180329 A1), hereinafter Chetlur.

Regarding claim 17, Kinsey/Morris/Gu /Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the matching platform includes a blockchain that stores transaction records of the matching platform in a distributed and immutable manner. However, Chetlur teaches purchasing methods, including product recommendation (Chetlur: [0020]), including that the matching platform includes a blockchain that stores transaction records of the matching platform in a distributed and immutable manner (Chetlur: [0002], [0027] – “Any of the blockchain peer nodes 280 may initiate a blockchain authentication and seek to write to a blockchain immutable ledger stored in blockchain layer 220 , a copy of which may also be stored on the underpinning physical infrastructure 210.” … “The results of the transaction are stored in a database which is replicated (i.e., distributed) across multiple blockchain nodes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Gu /Srinivasaraghavan would continue to teach the matching platform having storage capabilities, except that now it would also teach that records are stored in a blockchain in a distributed and immutable manner, according to the teachings of Chetlur. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to secure an authentication of a transaction source (Chetlur: [0002]).



Response to Arguments
	Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §103
Applicant argues that the newly amended limitations are not taught by Kinsey/Morris. 
	Examiner partially disagrees. While the steps of “training, using the combined anonymous historical user behavior data of the other users and anonymous past product or service acquisition patterns of the other users, a support vector machine that is configured to find, in a space of possible inputs, a hypersurface that splits triggering criteria from non-triggering events” and “based on the support vector machine, generating a machine learning model that is configured to receive given user behavior data of a given user and output data predicting whether the given user desires to obtain a given product or service from a given vendor” are taught by newly relied-upon reference Gu in the rejection above, Kinsey discloses the use of data from a plurality of customers, wherein the data may include both customer attributes, purchases, and other customer data to for training an algorithm to predict user intent. Kinsey specifies that this data is anonymized for the protection of identity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Reference U (NPL -see attached) discusses the use of SVMs to create a machine learning model for predicting online purchasing, trained using historical behavior data of a plurality of customers, including determining buying and non-buying behaviors such as browsing by using a hyperplane to separate the two classes of classified data.
Reference V (NPL -see attached) discusses the prediction of shoppers’ purchase intention using an SVM trained on historical data from customers to define a hyperplane to discriminate classes of data from each other, such as such as buying and browsing.
Krishnamurthy (US 20190089699 A1) teaches use of an SVM for determining user purchase desire based on historical purchase data.
Examiner also makes notes of the following references, which may not constitute prior art based on their filing date:
Cao (CN112819495A) teaches a user shopping intention prediction method utilizing a SVM trained on historical data to generate a machine learning model.
Chen (CN 112836996 A) teaches the use of an SVM to divide behavior into deterministic and non-deterministic data on purchase desire.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684